Citation Nr: 0818640	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder and, if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  In a July 1974 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition and notified him that same month of that decision 
and of his appellate rights.  The veteran did not perfect an 
appeal of that decision to the Board.  

2.  Evidence has been received since the December 1974 rating 
decision, which is not cumulative or redundant of other 
evidence of record and which raises a reasonable possibility 
of substantiating that claim.  

3.  The veteran does not have an acquired psychiatric 
disorder that had its onset during active service or is 
otherwise etiologically related to his active service.  

4.  The veteran's alleged in-service stressors has not been 
verified.  


CONCLUSIONS OF LAW

1.  The July 1974 rating decision that denied service 
connection for a nervous condition is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Evidence received since the December 1974 rating decision 
that denied service connection for a nervous condition is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  

3.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

4. The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Much of the evidence in this case is pertinent to whether 
service connection is warranted for either claimed 
disability.  Prior to reaching the merits of either claim, 
the Board will first determine whether the veteran's claim 
for service connection for an acquired psychiatric disorder 
is to be reopened.  The Board will then address the merits of 
both claims.  

In July 1974, the RO denied service connection for a nervous 
condition.  In December 1974, the RO sent the veteran a 
letter confirming that decision and informing the veteran of 
the decision and his appellate rights.  He did not perfect an 
appeal to the Board.  Thus, the decision became final.  See 
38 U.S.C.A. § 38 U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The RO denied the veteran's claim for service connection for 
a nervous disorder in 1974 based on a finding that his 
nervous disorder pre-existed service and was not aggravated 
by service.  Thus, newly submitted evidence must tend to 
prove that he has this disability, claimed as an acquired 
psychiatric disorder, that either had its onset during 
service, was caused by his service, or, if pre-existing 
service, increased in severity beyond its natural progression 
during service.  

Submitted in February 2008 is a letter dated that same month 
from "M.H." who states that he and the veteran served 
aboard the U.S.S. Mauna Kea at the time of a shipboard fire 
in 1969.  Service personnel records show that the veteran was 
assigned to the Mauna Kea.  During the February 2008 hearing, 
the veteran testified to the effect that he sought medical 
treatment for anxiety near the time of the fire.  Hearing 
transcript at 11.  

The letter from M.H. is new evidence.  M.H.'s statement is 
material evidence because, taken with the other evidence of 
record, it tends to prove that the veteran suffered 
psychiatric symptoms during service due to a shipboard fire.  
As new and material evidence has been submitted, the claim 
for an acquired psychiatric disorder is reopened.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2007).  

The veteran does not allege that he suffers from PTSD as a 
result of combat with the enemy and the record is absent for 
any evidence that the veteran engaged in combat with the 
enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of an alleged stressor.  See Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record 
must contain corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

While the Board must presume all evidence as credible for the 
purpose of deciding whether to reopen a previously denied 
claim, there is no such requirement in deciding the claim on 
the merits.  Indeed, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to the Board's 
determinations regarding credibility, the Federal Circuit has 
more recently stated [t]his is not to say that the Board may 
not discount lay evidence when such discounting is 
appropriate.  Rather, the Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."  Buchanan v. Nicholson, 451 
F3.d 1331, 1336-37 (Fed. Cir. 2006).

As explained below, the veteran's reported anxiety reaction 
during service was a physical rather than psychological 
disorder and, by medical evidence and the veteran's own 
statements, resolved decades prior to when he filed his 
current claim.  Hence, service connection is not warranted 
based on his reported inservice symptoms of a nervous 
disorder.  

VA treatment records from December 2004 show that the veteran 
has been diagnosed with depression and PTSD.  The evidence is 
in conflict as to whether the diagnosis of PTSD complies with 
the criteria set for in the DSM IV.  However, the Board need 
not and does not reach the issue of whether he PTSD has been 
diagnosed in accordance with the DSM-IV.  Rather, the Board 
is denying the veteran's appeal with regard to PTSD because 
his alleged stressors have not been verified.  

Whether service connection is warranted for any psychiatric 
disorder from which the veteran currently suffers hinges on 
the only remaining connection he has asserted between his 
psychiatric disorders and his service.  This connection is 
the occurrence of a number of alleged events during service 
that resulted in an acquired psychiatric condition, 
aggravated an existing condition, or caused PTSD.  

As the Board finds that the preponderance of evidence shows 
that these events have not occurred or that the veteran did 
not witness these events, the appeal as to both issues must 
be denied for essentially the same reason, i.e. there is no 
event, disease, or injury inservice giving rise to a claimed 
disability.  

Those events alleged by the veteran are as follows:  (1) loss 
of a friend who was beaten to death and thrown overboard; (2) 
witnessing a different friend suffer severe injuries when 
returning from a mail run; (3) deaths of childhood friends in 
branches of the military in which the veteran did not serve; 
(4) witnessing one marine fatally stab another marine; (5) 
witnessing a fellow serviceman shoot someone climbing onto 
the Mauna Kea; (6) witnessing a Republic of the Philippines 
citizen shoot another person in the head at close range; (7) 
a shipboard fire, (8) a typhoon, (9) almost being stabbed 
while in the Republic of the Philippines, and (10) radioing 
orders for the Mauna Kea to ram Vietnamese civilians in small 
boats and witnessing their injuries and deaths.  

Only the veteran's assertions provide any indication that 
most of the claimed stressors occurred.  Evidence from 
laypersons submitted to corroborate the occurrence of these 
events either simply repeat accounts by the veteran, do not 
mention the veteran, do not involve any actual knowledge on 
the part of the person reporting the events, or are so 
unreliable as to be afforded little probative value.

Importantly, the veteran's account of his service, taken as a 
whole, is incredible and inconsistent.  In short, the Board 
finds that the veteran is not credible and the evidence 
submitted from laypersons is not credible as to the 
occurrence of the alleged events or the presence of the 
veteran during the alleged events.  The evidence unfavorable 
to the veteran's claims outweighs the evidence favorable to 
his claims.  Further, the Board finds that the veteran's 
statements, as a whole, provide evidence against this own 
claims. 

In a January 1966 pre-induction report of medical history, 
the veteran indicated that he then had or had previously had 
nervous trouble.  He stated that he had bad nerves and was 
unable to complete school work.  He also reported 
consultation with physicians for excessive shaking, bad 
nerves, loss of sleep, and sick stomach.  

This form is signed by a physician and the physician 
summarized pertinent data as  "Anxiety, headaches", 
"Nervousness", and indigestion nervousness".  A report of 
medical examination of that same date indicates normal 
psychiatric and neurologic clinical evaluations.  

The Board has undergone a detailed review of the veteran's 
case.  Service personnel records show that the veteran's job 
specialty during service was a barber.  He was a seaman 
apprentice from November 1966 to September 1967 when he was 
promoted to seaman.  In January 1969 he was promoted to ships 
service barber third class in January 1969 and was separated 
from service in May 1970 with that rate.  

Following recruit training, the veteran was stationed in 
Adak, Alaska, during which time, in January 1967, he 
complained of being nervous.  He was prescribed meprobamate, 
which had no effect.  Later that month he was prescribed 
Thorazine.  

In February 1968, while serving aboard the Mauna Kea, the 
veteran reported that his nerves were bothering him.  
Meprobamate was again dispensed, with no relief.  Medical 
personnel recommended that he report to sick bay if he felt 
the need to talk to someone.  

In January 1970, the veteran complained of chronic muscular 
nervousness, reported that he had been nervous since entering 
service, with a slight increase in symptoms during the past 
eight months.  He denied feeling nervous or tense and denied 
mental problems and family problems.  Medical personnel 
stated that the problem appeared to be muscular and possibly 
central nervous system overstimulation.  Physical examination 
revealed slight shaking of his upper extremities when trying 
to remain immobile.  An impression was rendered of chronic 
motor reflex autostimulation of unknown cause and his case 
was referred to a medical officer.  

That same date, the medical officer reported that the veteran 
was suffering from mild anxiety that had increased due to his 
concern over returning to barbering duties (apparently the 
veteran was not working as a barber at this time).  He 
recommended that the veteran continue his current duties and 
return for treatment on an as needed basis.  The medical 
officer also stated that he did not feel medications or 
further consult was necessary.  

The Board finds that these records provide evidence against 
the veteran's claims.  First, the service medical records do 
not report depression or PTSD, the only psychiatric 
conditions from which the veteran currently suffers.  The 
statement of the medical officer shows that the veteran's 
nervous symptoms were of physical rather than a psychiatric 
nature.  These records also show that the reported anxiety 
was not the result of a psychiatric disorder but rather fear 
over returning to barbering duties with shaky hands.  There 
is no evidence that the anxiety was chronic or a symptom of a 
psychiatric disorder.  

Finally, the Board finds that complete absence of mention of 
any of the stressors now alleged by the veteran, in very 
detailed records from the service, is effectively evidence 
that the veteran did not experience those stressors.  The 
veteran showed a willingness to report for medical treatment 
and to express his worry over returning to barbering duties 
with shaky hands.  His later assertions that the events he 
alleges experiencing caused extreme fear during that service 
are contradicted by the lack of any report of the events 
during service.  Had he experienced those events in any 
meaningful way, particularly the alleged fire and typhoon as 
those carry no negative legal implications for anyone, this 
veteran would have mentioned the event during a visit to sick 
call.  The detailed nature of the service records suggest 
that had these events occurred, they would have been, to some 
extent, cited in his record. 

In January 1974, three and one half years after service, the 
veteran filed a claim for service connection for a nervous 
condition and diabetes.  In that application he indicated 
that he had been treated for diabetes and nervous symptoms in 
September 1966 while in boot camp, for nerves and possible 
diabetes in December 1966 and December 1967, and for diabetes 
symptoms in October 1969.  

Service medical records are absent for any mention of 
diabetes or symptoms of diabetes.  These records are more 
probative as to what the veteran was treated for during 
service than his report of that history several years after 
service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  His 1974 
mischaracterization of fact is evidence that the veteran has 
a tendency to not be credible as to historical reports.  

During an April 1974 VA psychiatric evaluation, the veteran 
indicated that he had "shook some" prior to service, but 
not enough to affect his chosen occupation as a barber.  
During the April 1974 evaluation, the veteran reported post-
service treatment for diabetes and that he now had only 
minimal residual tremulousness.  Psychiatric examination was 
essentially normal.  A very fine tremor of outstretched hands 
was noted.  The examiner deferred final diagnosis pending 
physical evaluation and laboratory test results.  

This is more evidence that any current psychiatric disorder 
is unrelated to the veteran's service because he had no 
psychiatric disorder three and one half years after 
separation from service and no report of a psychiatric 
disorder between separation from service and the June 1974 
rating decision.  

In an October 1974 statement, the veteran reported that 
"C.D.", M.D. had prescribed insulin for treatment of 
diabetes.  He stated that since starting insulin treatment he 
was no longer nervous and his shaking had ceased.  He also 
reported that Dr. C.D. had told him that his anxiety reaction 
was due to diabetes which had not been properly diagnosed 
during service.  Accompanying this letter was a handwritten 
statement on the letterhead of Dr. C.D. stating "[s]ince 
being under our treatment for diabetes all of his symptoms of 
[illegible] and shaking have disappeared the diagnosis was 
suggested by his symptoms [and] glucose tolerance proved 
it."  

This medical opinion and the veteran's own report of then 
current symptoms is evidence that any nervous symptoms were 
not of psychiatric origin and ceased shortly after service, 
providing evidence against this claim.   

Taken together, the service and post service evidence through 
October 1974 shows that the veteran had no psychiatric 
disability due to his service.  A nervous condition, as 
initially claimed by the veteran, was not an acquired 
psychiatric condition and his symptoms that gave rise to a 
finding of anxiety (shaky upper extremities) did not post 
date his service for any appreciable time period.  There is 
no evidence that any preexisting disability increased in 
severity during service had its onset during service or has 
continued to the date that the veteran filed his current 
claim.  As he has not had this disorder at any time near to 
when he filed his current claim service connection cannot be 
granted based on an aggravation or onset of the disorder 
during service.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The only question remains is whether the evidence links PTSD 
or any other psychiatric disorder to some event during 
service.  

The Board will address each of the veteran's reported 
stressful events so that the veteran understands why the 
Board has denied his appeal.  In so doing, the Board refers 
to several sources of information that the veteran has 
provided or are otherwise of record.  These include VA 
treatment notes; a January 2004 letter from the veteran, 
testimony from the February 2008 hearing, and unsigned 
letters or e-mails, all received by VA in February 2008, 
purportedly from persons who served with the veteran, 
including "B.M.", "J.M.", "D.S.", "W.S.", "M.H.", and 
"R.L."  Statements offered by the veteran and letters 
submitted from persons who purportedly served with the 
veteran are quoted without correction of grammar and spelling 
mistakes.  

June 2003 marks the next interaction between the veteran and 
VA with regard to medical matters.  An interdisciplinary 
clinic note indicates that the veteran had low back pain and 
answered "yes" to questions of whether he had been "super 
alert" or on guard in the past month, had experienced a 
traumatic experience, and had ever been bothered by repeated 
disturbing memories, thoughts, or images of the traumatic 
events.  

August 2003 VA treatment notes recorded the veteran's report 
that he had been treated for depression and anxiety by a 
community doctor a year earlier and continued to take Paxil 
and Xanax.  Records from Dr. "G" indicate treatment of the 
veteran with Paxil and Xanax in 2002 and 2003, although no 
specific psychiatric diagnosis is provided.  The August 2003 
VA consult and screening note contains the treatment teams' 
conclusion that the veteran did not meet the DSM-IV criteria 
for PTSD.  VA clinicians encouraged him to contact the mental 
health clinic for follow up for his psychiatric medications 
and to contact the Vet Center.  

These notes contain the veteran's first reports of alleged 
inservice stressors.  He indicated that he had served as a 
barber, radioman and supplier of ammunition while stationed 
aboard the Mauna Kea.  He also reported that he received 
death threats during service and witnessed many deaths.  This 
note added the veteran's report of survivor's guilt because 
his friends joined branches of the service that exposed them 
to combat, resulting in their deaths, while he joined the 
Navy and was not exposed to the dangers of combat.  

There are serious factual problems regarding the veteran's 
many alleged stressors that the Board will attempt to address 
completely.  The Board addresses the alleged inservice 
stressful events under the subheadings that follow:

Shootings, stabbings, threats of stabbings, and deaths of 
home town friends

In his January 2004 letter, the veteran alleged the following 
stressors:  

Next, we at all times required to have 
armed men with shotguns patrol the ship.  
One night a Philipino, I believe tried to 
climb up the side and on the fantail.  
Our guy killed him and I had the duty of 
seeing what a shotgun loaded with four 
large pellets does to a man.  Also I was 
privilege to a Philipino shooting another 
man in the head about 10 ft from me, I 
was almost stabbed more than once in 
Subic Bay, Philippines 68 and 68,I could 
go on with more and if it calls for it I 
will but I think this is sufficient.  I 
have cruse books with pictures and dates.  
Also I will attach a copy of a newspaper 
clipping listing all the friends that I 
enlisted with and that were killed in 
Vietnam.  This means a lot to me and I 
think it should to you to. 

With this letter, the veteran included a photocopy of a 
newspaper clipping, apparently from his home town, describing 
the death of several men from that town.  There is no mention 
of the veteran.  

In this regard, the Board does not doubt that persons from 
the veteran's home town died during service in Vietnam, or 
for that matter that he may have known some of the deceased 
veterans.  However, the Board finds that reading a newspaper 
or hearing about someone's death is not within the meaning of 
a "stressor" for the purposes of establishing service 
connection for PTSD.  

June 2004 VA clinic notes contain the veteran's report  that 
the veteran elaborated on many more deaths besides the ones 
experienced in Vietnam, including being the first one to 
arrive at the scene of an automobile accident some six months 
after his service, to find his best friend's body.  He also 
reported that, during service, a marine fatally stabbed 
another marine during an argument.  This practitioner 
diagnosed the veteran with depression and PTSD

As to the veteran's accounts of the shooting of a person 
climbing aboard ship, the fatal stabbing, a Philippine 
National citizen shooting someone at close range, and the 
near stabbings of the veteran, he has not provided any 
corroboration of these events or provided sufficient 
identifying information to verify the events.  Furthermore, 
because it is unbelievable that this noncombat veteran 
experienced so many violent deaths during such a short time 
span, further development is not indicated.  Cf. Gobber v. 
Derwinski, 2 Vet. App. 470 (1992) (VA is not required to 
conduct a "fishing expedition" for government records).  
The Board finds no evidence verifying these alleged stressors 
and can think of no basis it could verify these stressors.   

Given what the Board can only describe as an incredible 
number of unusual events he reports witnessing or being 
involved in over such a short time span and the tenor of his 
reports, the Board finds that the veteran has either 
fabricated the events or fabricated his account of being 
present during the events.  The Board finds very little 
constituency in the veteran's accounts of events in service.  
On a factual basis, the Board finds that this provides 
evidence against all claims, undermining his credibility.  
This is true particularly in light of the service record, 
which is detailed, and provides no reference to any of these 
events. 

Steaming over Vietnamese civilians

In his January 2004 letter, the veteran reported his account 
of steaming over Vietnamese civilians as follows:

it was late 68 or early 68, I was the 
Captains radioman.  I relayed every order 
he gave when we were on the flying 
bridge.  I doubt this is logged in but 
there we a bunch of Vietnamese, what we 
called gondola boats that would purposely 
get in our way to slow up our operations 
of passing ammo.  Unfortunately for these 
people they were wearing American 
uniforms.  The Capt [W.S] gave me a 
direct order of turn the ship 15 degrees 
to port.  I questioned the order, as I 
knew what might happen.  I was told he 
was the Capt. we ran over many boats and 
people and I had the clear view of them 
being chopped up eaten by the prop.  I 
have almost nightly nightmares of this.  
I doubt this is logged in but I also 
doubt if Mai Lai with Lt Cally was 
either.  

This account has indices of unreliability.  First, the 
account is overly dramatic.  Secondly, while the veteran 
provides a time frame, he also builds into his story a reason 
why there will be no official record of the event; thus 
seeking to simultaneously add authenticity to his story and 
explaining why there is no official account of the alleged 
event.  At the time of that explanation, VA had not indicated 
that there was no record of the reported event.  Hence, the 
veteran's premature explanation for the lack of an official 
record of the event is evidence that this is a story 
fabricated by the veteran.  

Offered to support his claim is the February 2008 e-mail from 
W.S., identified by the veteran as the Captain of the Mauna 
Kea.  W.S. states that he remembered the veteran from the 
barber shop and as his phone talker on the bridge.  

This statement by W.S. is not evidence verifying the alleged 
killing of Vietnamese civilians at sea.  W.S. makes no 
mention of such an occurrence.  Hence, the Board finds that 
this alleged stressor has not been verified and cannot 
support a grant of service connection for PTSD.  

Also important is W.S.'s assertion that he remembers the 
veteran as his phone talker.  This is inconsistent with the 
veteran's service personnel records.  Furthermore, it is 
illogical and highly unlikely that the ship's barber and 
laundry worker would be placed in the position of a radioman 
to relay orders from the ship's captain.  More likely is that 
a radioman with proper training would undertake these 
important duties.  What is likely is that W.S. does not, some 
40 years after the fact, remember this veteran as his phone 
talker.  Also likely is that this "memory" came about only 
after recent contact with the veteran.  In other words, the 
veteran convinced W.S. of what W.S. now "remembers".  
  
R.R.'s murder

Turning to his next reported stressor, in his January 2004 
letter the veteran stated that in October 1968, while in port 
in California: 

[t]hree of us freinds were together and 
then there were two.  I was later told 
"R.R." was killed by being beaten and 
thrown over board.  It was written in the 
paper as a longshorman was found a few 
days later floating and bloated.  I 
flipped a coin as to had to go identify 
him.  The men who did this told me this.  
My division officer, R.L. was told this 
at reunions we have every two years by 
and also by another sailor name C.M.  I 
was threatened with death if I mentioned 
any of this at that time.  My ex division 
officers name is R.L., work phone 
[omitted], home phone [omitted] I have 
talked to him on a regular basis and he 
said feel free to contact him any time.  

During the Board hearing, the veteran enhanced his story, 
stating that a fellow sailor, who was African American, 
confessed to him that he participated in the murder of R.R.  
Telling is the following testimony:

There was a lot of strife between black 
and white at that time.  And I was 
cutting.  I can't say for sure, I'm 
pretty sure I know who told me, but I 
can't, I wouldn't try to blame it on him 
because I'm not 100 percent sure, but I 
think I know who it was.  But not 100 
percent.  But he said that they thought 
he was a thief.  Well.  He actually - I 
was cutting his hair and he just started 
talking about it.  He said, you know the 
guy that died there, your friend.  We 
were all restricted to ship because we 
had been drinking overseas, so all three 
of us were together that night.  He went 
over the side-I didn't see him go over 
or anything, but the guy said there was 
six of them.  They beat him and threw him 
over.  They said it was because they 
though he was either a thief or a 
homosexual.  And they said something to 
the effect that there's another cruise, 
there's a lot of black water out there, 
so if you say anything you know what'll 
happen.  I said, yeah, I'm not gonna -you 
know.  And if I had gone to my division 
officer and told him there wouldn't have 
been time to even look into it before I 
was over the side.  

Hearing transcript at 15.

Another report of this alleged stressor comes in a February 
2008 letter from "J.M." who asserts that he served aboard 
the Mauna Kea during the same period of the veteran's service 
aboard that ship.  J.M. refers to the death of R.R. as 
follows:  

was found floating with crabs all over 
him along side the dock where we had tied 
up when the ship returned to the United 
States.  The Mauna Kea had to change 
berthing to another location, as the ship 
moved away from the dock a body came 
floating out from under the pier.  It was 
R. he was wearing a pea coat at the time 
his body was found.  R. had been on 
restriction prior to entering port 
pending Captan's Mass?  He had in his 
possession stolen wallets.  Some say he 
was trying to climb down the tie up ropes 
and some others have a different story.  

This is not competent evidence of a stressor experienced by 
the veteran.  Rather it is merely J.M. repeating a rumor.  
Moreover, J.M. stated that he came back to the ship after 3 
weeks leave and found out about R.R.'s death.  Therefore, he 
did not observe any event involving R.R. and his statement is 
not competent evidence.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (holding that lay evidence is competent if it is 
limited to matters that the witness actually observed and is 
within the realm of the witness's personal knowledge).  

In his letter, J.M. reported several events as historical 
fact.  He also stated 

I can't give accurate dates to these 
events, but there are many shipmates that 
I am still in touch with that share the 
same memories.  We discuss them every 
reunion.  I had went to the Naval 
Archives in Washington in 2004 or 2005 to 
review the ship logs and the day to day 
entries were not present.  The supervisor 
of the archives told me that another set 
of logs were kept and that at the end of 
the day the Quartermaster on board the 
ship would rewrite the entries leaving 
just what was approved by the command. 

This is strong evidence that the letters offered to support 
the veteran's claims are of little probative value.  Rather 
than report historical fact, the letters are more in the 
nature of reports of rumors.  Given the genesis of these 
reports, the reports are so tainted by time and retelling as 
to not be reliable evidence, whether as to the occurrence of 
the events, the timing of the events, or the veteran's 
presence during any of the events.  

The Board finds that these statements, as a whole, on a 
factual basis, provide evidence against all claims, clearly 
indicating highly inconsistent stories regarding what 
occurred to the veteran during his military service. 

In the letter received in February 2008, R.L. states that, in 
October 1968, R.R., who had been restricted to the ship for 
disciplinary reasons, was absent without leave.  His body was 
later found in water.  Investigation revealed that R.R. was 
intoxicated at the time of his death and his death was 
determined to be accidental.  R.L. states that at a reunion 
of ship's personnel, the veteran told R.L. that the veteran 
had been told that R.R. had been murdered.  R.L. states that 
this story was repeated to R.L. from another shipmate two 
years later.  

Assuming, without deciding, that a crew member of the Mauna 
Kea with the initials R.R. was found dead in 1968, this is 
not a stressor to support service connection for PTSD.  As a 
criterion for PTSD, the DSM-IV states "[t]he person has been 
exposed to a traumatic event."  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 209 (1994).  

The veteran does not claim to have been present at the death 
of R.R.  Rather, the stressful event that the veteran reports 
is a conversation in a barber shop.  Even if the alleged 
death threats during that conversation could constitute a 
stressor for PTSD, the veteran has not provided verification 
regarding the barbershop conversation.  The letters from R.L. 
and J.M. are no more than evidence of rumors regarding the 
death of R.R.  Given that the veteran claims to have been the 
person to whom the alleged murderer of R.R. confessed, the 
rumor originated with the veteran.  Of particular interest is 
that the rumor originated with the veteran many years after 
the event and in conjunction with his claim for PTSD.  This 
is evidence that the veteran has fabricated the event, 
manipulated his fellow veterans, and misrepresented the 
facts, providing evidence against his own case.   

The alleged murder of R.R. is not a "stressor" because the 
veteran did not experience the event.  To the extent that he 
was threatened during a barbershop conversation and such 
threat could constitute a "stressor", that conversation has 
not been verified.  Indeed, absent the alleged murderer 
coming forward, these many years later, that conversation is 
not verfiable.  Nor does the Board believe the veteran's 
account of events or the reports offered in the letters 
submitted to support his claim.  

The fire

VA treatment notes from August 2003 contain the veteran's 
report that a fire broke out aboard the Mauna Kea while the 
ship was unloading at a dock.  According to this account, the 
ship's commander ordered the ship to travel away from the 
dock to prevent a "massive explosion" and the fire was 
eventually extinguished.  The veteran indicated that the fear 
that he could have died continues to haunt him and he dreams 
of seeing himself back on the ship with the ship sinking.  

In his January 2004 letter the veteran again enhanced the 
story of the shipboard fire, stating:

I believe it was on the 68 tour, that we 
were in Subic Bay in the Philippines 
Islands.  We were at the ammo pier and 
against orders one of our officers shut 
down ships power, which is against the 
regs.  We were welding I imagine but in 
any even we caught on fire.  One man was 
so scared he ran into the jungle.  They 
finally brought him back in a straight 
jacket and I never saw him again.  Since 
we could not get water to the fire we 
were hooked on by tugboats and being 
pulled out to sea to blow away from all 
the ammo at the pier.  All this can be 
verified by [provides a first and last 
name, "M.H.", and a social security 
number].  We were never allowed to tie up 
at piers overseas other than the ammo one 
I am talking about and that is out in the 
middle of the jungle.  I have recurring 
nightmares of this; you would have to 
have been there to probably understand 
the full impact of this.  We were finally 
able to put the fires out in time with 
fire extinguishers.

Clear from this account is that the veteran has added before 
unmentioned details and, as is his pattern, sought to 
validate his story by referring to another person and 
providing some identifying number.  

A different version of this story is offered by the veteran 
in his testimony during the February 2008 hearing.  When 
asked by his representative about his visits to sick bay for 
psychiatric symptoms, the veteran testified "just the 
anxiety, being around - I mean, we carried 17,000 tons of 
ammunition and we caught fire in the middle of the Pacific 
and jumping over, and things like that."  Hearing transcript 
at 11.  He further testified that the fire aboard ship 
happened one month after he joined the ship in January 1968 
and that it occurred between Hawaii and Vietnam.  Id.  He 
went on to testify "It's kind of - you know, you can't leave 
your house when it's on fire."  Id. at 12.  

Unmistakable from the transcript is that the veteran 
testified that his fire occurred while out in the middle of 
the Pacific Ocean enroute to Vietnam; a different story than 
that presented in his earlier letter.  Particularly 
noteworthy is that the written accounts are consistent but 
his testimony during the hearing varies from those accounts.  
Because historical facts do not change over time, had the 
veteran truthfully reported events for which he was present, 
there would be no discrepancy.  However, faced with the 
immediacy inherent to testimony at a hearing, the veteran did 
not have the opportunity to check his story.  The discrepancy 
between his accounts is highly probative that the veteran has 
fabricated the story.  This is more evidence that the veteran 
is not credible.  

Also of record are copies of e-mails sent to the veteran in 
February 2008 from D.S. and M.H.  D.S. states that he 
remembered from the Mauna Kea days "[t]he fire when we were 
inport at the NAVMAG, Subic Bay."  The e-mail from M.H. 
states: 

In 1969 the USS Mauna Kea was in the 
Phillipines for reaming tied to a 
ammunition pier.  The ship was trying to 
run diesel generator to start our 
boilers.  A fire broke out and being late 
at night And no power I had to wake up 
the crew members that were aboard> I ran 
thru compartments getting crew up to 
fight the fire.  One fellow ran off the 
ship into the jungle had to be brought 
back in a straight jacket.we had to be 
moved away from the pier.[the veteran] 
was a crew member also at that time.  

Neither M.H. nor D.S. stated that the veteran was present 
during the fire.  Moreover, J.M. provided evidence in his 
February 2008 letter that not all crew members of the Mauna 
Kea were present for the alleged fire.  

In that letter J.M. provided an account of the ship board 
fire, stating that the ship was tied up at pier, a fire 
occurred, and the ship had to be pulled out to sea by 
tugboats.  However, J.M. states that he was not present 
during the fire, having gone into town on liberty, but 
learned of the fire after the fact.  This lack of personal 
observation of the events attested to reduces the probative 
value, if any, of this account.  Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994).  

As explained above, the comments in J.M.'s letter are telling 
and explain the inconsistencies on the part of the veteran, 
the seeming occurrence of so many incredible events during 
the veteran's service, and why so many writings have been 
submitted by persons who assert that they served with the 
veteran and have these shared memories.  Simply stated, the 
veteran is enlisting support of his fellow service members in 
order to be granted service connection for PTSD based on 
stressors that did not occur to the veteran or events that 
the veteran has fabricated in order to obtain compensation 
from the VA. 

The veteran's supporting evidence comes from attendees of 
reunions who discuss the events allegedy occurring thirty to 
forty years earlier.  This practice appears to quickly lead 
to "remembered" facts more in the nature of rumors or "sea 
stories" than fact based on personal knowledge of the 
reporter.  Further evidence that these events are not 
"remembered" is J.M.'s stated absence during the alleged 
fire and during the time of R.R.'s death, but his willingness 
to describe the events as fact.  These reunion attendees, 
including the veteran, offer statements so corrupted by 
constant retelling and sharing of versions of stories, that 
their accounts do not represent historical fact.  

When considered with the veteran's unbelievable accounts, as 
evidenced by the sheer number of allegedly witnessed deaths 
by a noncombat veteran, first reported many decades after 
service, with no references to these facts in detailed 
service records in which the veteran makes references to such 
problems as his concern about going back to being a barber, 
but then makes no references to the deaths of fellow service 
members, there is a high probability that the veteran has 
manipulated these reunion attendees in their "memories" of 
what happened during service.

For these reasons, the preponderance of the evidence is 
against finding that the reported fire aboard the Mauna Kea 
has been verified.  More importantly, the Board finds that 
the lack of mention of the fire in any service records 
regarding the veteran, indeed, in any records prior to the 
veteran's current claim, is itself evidence that the veteran 
was either not present for the reported fire or if present 
for a fire, such fire was of no significance to the veteran.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
The Board finds this negative evidence more probative than 
the veteran's statements and the letters written on his 
behalf.  

B.M.'s injury

In his January 2004 letter, the veteran reported that he was 
standing on the ship on June 13, 1969, when a mail clerk 
"B.M." returned in a small boat from a mail run.  He 
reported that the gangplank was pulled up quickly resulting 
in an accident in which B.M.'s back and leg were broken.  He 
reports that for thirty years he assumed B.M. had died 
following the accident.  

In the letter received in February 2008, B.M. identified 
himself as the mail clerk injured during return to the ship 
from a mail run.  B.M. states that he remembers seeing the 
veteran standing on the ship.  He also points out that he 
knew the veteran because the mailroom was adjacent to the 
barbershop.  B.M. reports that his leg was broken in the 
accident and he was subsequently medically discharged from 
the service.  He also reported that he had not heard from the 
veteran until 35 years later when he saw the veteran at a 
reunion.  

The veteran states that B.M. was a good friend, yet the 
veteran would have the Board believe that he spent many years 
mistakenly believing that B.M. had been killed.  It simply 
makes no sense that a veteran would assume for the next 30 
years that a good friend had died in an accident (resulting 
in only a broken leg) rather than inquire as to the condition 
of the friend after the event.

The Board does not believe that B.M. remembers seeing the 
veteran on the deck of the ship when B.M. suffered his broken 
leg.  What is more likely is that the veteran heard about the 
injury to B.M., either during service or at a reunion, and 
the event simply held little significance for the veteran.  
Given, the lack of credibility of the veteran and his 
propensity for manipulating the facts, B.M.'s memory of the 
veteran standing on the deck is likely a "memory" derived 
from recent contact rather than an accurate report of the day 
B.M. broke his leg.  

J.M., in his letter, also recounts the injury to the mail 
clerk.  He does not state that he witnessed the event.  
Rather, his account is an explanation of the procedure for 
hoisting the utility boat carrying persons on board ship from 
mail runs to land.  He states:

Well, the hoisting ring disintegrated on 
one side of the utility boat after being 
raised about 20 feet in the air.  I know 
that the our Postal Petty Officer was in 
the boat when the failure occurred and he 
fell hitting his leg within the boat and 
broke it.  He was immediately rushed to 
the base hospital in Subic Bay and was 
not seen or heard from again until 2005.  
He came to a reunion.  

Again, this is not an account by J.M of observing an event.  
As such, J.M.'s account of his event is not competent 
evidence  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Nor does the account mention the veteran.  Finally, the 
wording of the account is more in the nature of a story that 
has either been repeated over time or essentially dictated, 
rather overtly or through manipulation, to J.M. by the 
veteran.  Hence, J.M.'s letter is not probative at to the 
presence of the veteran during an injury to B.M.

The Board finds that the veteran's presence when B.M. broke 
his leg is not verified and the accounts of his presence 
during the event are not credible.  

Typhoon

In the January 2004 account, the veteran reported:

Also I believe in 69 we were on our way 
home and got orders to turn around and 
help a ship, I believe it was a 
Philippine ship that was sinking.  We got 
our directions I believe from Guam.  They 
put us through the eye of a typhoon.  The 
Commander of the ship told me.  M.E. who 
unfortunately died this Christmas Day 
that we probably had a 50% chance of not 
flipping over and going down.  We made it 
through but had to pull into Guam for 
extensive repairs.  Maybe it is becoming 
apparent why I have nightmares.  

J.M. provides in his February 2008 letter:

There was a ship in distress just west of 
the Philippines and we were the closest 
ship to her rescue.  We had to travel 
through a typhoon to get to her and had 
to be the most frightening experience of 
my life.  It was very precarious if we 
would make it through the estimated 75 
foot waves.  Winds were well in excess of 
100 mph and we had to navigate to the 
other side of the typhoon to make rescue.  
We made it and our ship received a lot of 
damages.  

Again, J.M. provides a dramatic account of an inservice event 
that has the character of a story rehashed at reunions rather 
than of historical fact.  Additionally, as stated above, J.M. 
has reported that no records exist of his remembered events 
and has had to resort to a theory of sanitized ship logs to 
explain the lack of evidence.  This is evidence that J.M.'s 
account of events during service is not to be believed.  

In short, although perhaps without an intent to deceive, 
J.M.'s letter is the recounting of rumors repeated at 
reunions and is too unreliable to be taken as credible 
evidence that the veteran experienced a typhoon during 
service.  

Further evidence against finding verification of the 
occurrence of a typhoon or that the veteran suffered any 
residual effect from experiencing a storm at sea is the long 
delay in his report of the storm.  During service, the 
veteran reported anxiety over being returned to barbering 
duties.  It is unbelievable that the same person would not 
have reported, at any time prior to the filing of this claim, 
sailing through a typhoon which he experienced as life 
threatening.  


Conclusion

The Board does not here make a finding that a fire did not 
occur aboard the Mauna Kea, that the Mauna Kea did not go 
through a storm, or that B.M. did not break his leg in an 
accident aboard that ship.  Rather, the Board finds that it 
is unverified that the appellant in this case experienced an 
injury to B.M., a fire of any significance, or a storm of any 
significance.  

In making these determinations, the Board has considered the 
holding of the Court in Pentacost v. Principi, 16 Vet. App. 
124 (2002).  In that case, the Court indicated that where 
there was verification of a shelling of a base at which the 
claimant was present, there was no requirement that the 
veteran's actual presence at the point of shelling be 
verified.  Id.  The facts of this case are distinguishable.  

The shelling of a base is considerably different than the 
stressors alleged by the veteran.  A single accident 
involving a return from a mail run occurs in a very short 
period of time and involves only a small isolated area.  
Nearly all seagoing vessels pass through storms, most of 
which are insignificant.  Fires, whether on land or at sea, 
are relatively common and often insignificant.  Furthermore, 
as demonstrated by J.M.'s report that he was on liberty 
during the fire, not all crew members are present for all 
fires that occur aboard a ship docked at a pier.  In 
contrast, rocket attacks expose considerable areas of land to 
danger, are essentially inescapable in a combat zone, 
generally last more than a few seconds, and are never 
insignificant.  The events alleged by the veteran in this 
case differ so significantly from the stressors in Pentacost 
that Pentacost is not applicable to this case.  

More importantly, as explained above, this case contains 
evidence that the veteran was either not present for these 
events or the events were of no real significance, at least 
to the veteran, and that the veteran is not credible.   

The Board finds the veteran's account of his service to be 
incredible; i.e. unbelievable.  The shear number of events 
that the veteran describes is itself evidence that his 
account is fabricated.  In his January 2004 letter, the 
veteran commented that he could provide even more stressors 
if VA required them.  The Board has no doubt that the veteran 
could write of an unlimited number of stressful events.  
However, merely cataloging stressful events is not 
verification of the occurrence of those events or of the 
veteran's presence during any of the events.  

The totality of the circumstances surrounding the accounts of 
these inservice events and the demonstrated lack of 
credibility of the veteran and the evidence he has provided 
in support of his claim constitute strong evidence against 
verification of any of the alleged stressors or that the 
veteran was present during any of these reported events.  In 
short, these alleged events do not support a grant of service 
connection for PTSD or any other psychiatric disorder and 
actually provide evidence against these claims, clearly 
indicating that the veteran is creating stressors as a basis 
to be granted PTSD.  The veteran appears willing to cite to 
any event that occurred on his ship, or near his ship, or to 
others he knew, even if he did not witness the event, and 
state that this "stressor" has caused him to have PTSD.  A 
detailed review of the records makes clear that his 
statements to the VA undermine all claims to the VA.  

Hence, the Board finds that no inservice stressor giving rise 
to a diagnosis of PTSD have been verified.  As this necessary 
element of a claim for service connection for PTSD is not 
present, the appeal must be denied.  

Additionally, the nervous condition (shaking hands) reported 
during the veteran's service was not aggravated or caused by 
his service.  By his own account, and consistent with all 
evidence of record, that condition has not been present for 
many years and there is no evidence that the veteran 
currently suffers from that condition and there is evidence 
that the condition was not aggravated by service (the post-
service medical records immediately following service).  

Depression is the only psychiatric disorder other than PTSD 
of which the veteran currently suffers.  Service medical 
records are absent for any mention of depression.  The record 
shows that this depression did not have its onset until more 
than thirty years after separation from service.  This is 
evidence that the depression did not have its onset during 
the veteran's service.  As the preponderance of the evidence 
shows that the alleged inservice events claimed as giving 
rise to a psychiatric disorder either did not occur or did 
not occur as described in the presence of the veteran, these 
reported events cannot give rise to the veteran's current 
depression.  

For the reasons stated above the veteran's claims must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

There are defects in VCAA notice in this case.  However, 
these defects do not require any corrective action because 
the defects cannot result in prejudice to the veteran.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

VCAA notice specific to reopening finally disallowed claims 
is absent in this case.  However, As the Board has reopened 
the veteran's previously denied claim, the purpose of notice 
as to claims to reopen has been accomplished.  Hence, this 
defect in notice cannot result in prejudice to the veteran.  

Other than notice as to assignment of disability ratings and 
effective dates, the VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in March 2004, prior to the 
initial adjudication by the RO.  That letter informed the 
veteran of what evidence was required to substantiate the 
claim for service connection for PTSD and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information, 
which would include that in his possession, to the RO.  

In January 2004, the RO received a claim from the veteran 
requesting service connection for PTSD.  He did not request 
service connection for any other disorder.  The March 2004 
letter was properly tailored to the claim received by VA from 
which this Board decision ultimately derives.  As it is the 
initial receipt of a claim that triggers VCAA notice, this 
notice sufficiently addressed the claim received.  See 38 
U.S.C.A. § 5103(a).  

Since receipt of the January 2004 claim, VA has characterized 
the claim to include one for service connection for an 
acquired psychiatric disorder.  Given the veteran's 
assertions, both claims involve the same evidence and differ, 
from a laypersons perspective, only in the diagnosed 
condition.  In short, the veteran seeks compensation for 
psychiatric symptoms that he contends are the result of his 
service, whatever diagnoses those symptoms fall under.  As 
the evidence in this case is common to both claimed disorders 
and establishing service connection for PTSD arguably 
includes more stringent elements than establishing service 
connection for other psychiatric disorders, the Board finds 
that the March 2004 letter sufficiently informed the veteran 
as to the VCAA elements, other than disability ratings and 
effective dates, applicable to a claim for service connection 
for PTSD to include an acquired psychiatric disorder.  

Here, the duty to notify with regard to assignment of 
disability ratings and effective dates was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the veteran in June 2007 that fully addressed 
all four notice elements as applicable to assignment of 
disability ratings and effective dates.  The letter informed 
the veteran of what evidence was required to substantiate 
those elements and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was asked to 
submit evidence and/or information, which would include that 
in his possession, to the RO.  Although the notice letter was 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, service medical records, service personnel 
records, and Social Security Administration disability 
records.  The veteran submitted letters from persons who 
state they served with the veteran.  

A VA medical examination was not afforded the veteran and an 
opinion from a mental health professional was not obtained.  
Here, the evidence does not establish that a relevant event, 
injury, or disease occurred in service.  Thus VA has no duty 
to afford the veteran a VA examination or obtain an opinion.  

Further, the Board finds that there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the case.  The Board finds that the record provides so much 
evidence against these claims that further examinations, or 
efforts to confirm the veteran's stressors, will not provide 
a basis to grant these claims.  The veteran's stressor 
statements and the glaring problems with them are so 
noncredible as to provide no basis for further development.  
The Board finds no basis for stressor verification in light 
of the fact that the veteran's stressors statements have been 
found to be not credible. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder.

Service connection for an acquired psychiatric disorder is 
denied. 

Service connection for PTSD is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


